IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-57,453-03




EX PARTE GARY DWAINE SPIER, AKA GARY DWAYNE SPIER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 00-12-10513-C IN THE 9TH DISTRICT COURT
FROM WALLER COUNTY




            Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of sexual assault
and sentenced to fifteen years’ imprisonment.  He did not appeal his conviction.
            In a single ground, Applicant contends that he did not receive 100 days of pre-sentence credit. 
On May 14, 2013, the trial court signed an order finding that Applicant is entitled to 96 days of
credit.  We find that this is a subsequent application under Article 11.07, § 4 of the Code of Criminal
Procedure.  We also note that Applicant should file with the trial court a motion for a judgment nunc
pro tunc.  Ex parte Ybarra, 149 S.W.3d 147, 148-49 (Tex. Crim. App. 2004).  This application is
dismissed. 
 
Filed:  July 24, 2013
Do not publish